Name: 2007/139/EC: Commission Decision of 26 February 2007 authorising a temporary exemption from Articles 4(3) and 5(1) of Regulation (EC) NoÃ 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer, as regards the use and placing on the market of HCFC-225cb for the manufacture of fluoropolymers (notified under document number C(2007) 556)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  Europe;  production;  chemistry;  European Union law
 Date Published: 2007-02-28; 2007-08-24

 28.2.2007 EN Official Journal of the European Union L 61/47 COMMISSION DECISION of 26 February 2007 authorising a temporary exemption from Articles 4(3) and 5(1) of Regulation (EC) No 2037/2000 of the European Parliament and of the Council on substances that deplete the ozone layer, as regards the use and placing on the market of HCFC-225cb for the manufacture of fluoropolymers (notified under document number C(2007) 556) (Only the English text is authentic) (2007/139/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1), and in particular Article 5(7) thereof, Whereas: (1) Under Regulation (EC) No 2037/2000 the use and the placing on the market of hydrochlorofluorocarbons (HCFCs) is prohibited. (2) A competent authority of the United Kingdom requested on 14 February 2006, an exemption, until 31 December 2010, under Article 5(7) of regulation No 2037/2000 on behalf of AGC Chemicals Europe, Ltd. (3) AGC Chemicals Europe, Ltd (ASAHI) is a supplier of the fluorinated resin Ethylene-tetrafluoroethylene (ETFE), which is used as insulating material for electrical wiring and as a raw material in the production of films ASAHI's committed and extensive research to identify a non-ozone depleting alternative to HCFC-225cb has shown good progress. Methanol is suggested as on alternative but the process requires further research and development before it can replace the use of HCFC-225cb. The current process recycles the HCFC-225cb and the HCFC-225cb left over is being recovered. Leakages in the atmosphere are strictly minimised. (4) The Commission has thoroughly examined the technical and economic aspects of the manufacture of fluoropolymers for the purposes described by ASAHI and established that no technical and economically feasible alternative substance or technology is at present available and that the temporary use of HCFC-225cb remains essential for this particular application. Therefore, a temporary exemption to use and to place on the market of HCFC-225cb should be authorised. (5) In its request for an exemption, ASAHI suggested an alternative and committed itself to implement that alternative before the expiry of the exemption. Provision should therefore be made for the competent authority to submit a report on the results in applying the relevant alternative. The obligation of the United Kingdom to monitor that implementation and an automatic termination of the exemption in case of a full implementation of that alternative should be foreseen. (6) Article 16 of Regulation (EC) No 2037/2000 requires recovery of the ozone depleting substances. Under this Article, HCFC-225cb which would be left over in the process at the end of its use, shall be recovered from the installation consistent with Article 16. It should not be placed on the EC market and therefore returned to its producer at that time as foreseen by ASAHI. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Articles 4(3) and 5(1) of Regulation (EC) No 2037/2000, the United Kingdom is authorised to allow, until 31 December 2010, the use and placing on the market by AGC Chemicals Europe, Ltd. (ASAHI), of HCFC-225cb as a chain transfer agent and co-solvent in the manufacture of Ethylene-tetrafluoroethylene resin. The quantity of HCFC-225cb authorised shall not exceed 2.1 ODP-tonnes. Article 2 No later than 30 June 2008, the United Kingdom shall report to the Commission as regards the availability and readiness for use of the alternative substance proposed by ASAHI. In the light of this report, the Commission will consider shortening the period referred to in Article 1 for the use and placing on the market of HCFC-225cb. If that alternative substance is used as a substitute for HCFC-225cb before 31 December 2010, the exemption authorised in Article 1 shall cease to apply with effect from the date on which that alternative substance is so used. Article 3 The United Kingdom shall ensure that, on expiry of the exemption, ASAHI recovers all HCFC-225cb left over in the process. Article 4 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 26 February 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1).